DETAILED ACTION
	This office action is in response to the request for continuation filed on June 30, 2022 in application 16/445,084. 
	Claims 1-7, 9-17, 19-27, 29-37, and 39-40 are presented for examination.   Claims 1, 3-7, 11, 13-17, 21, 23-27, 31, 33-37 are amended.   Claims 8, 18, 28, 38 are previously cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-17, 19-27, 29-37, and 39-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-17, 19-27, 29-37, 39-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,937,616.  Claims 1-7, 9-17, 19-27, 29-37, 39-40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S Patent No. 10,394,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the claims are broader but otherwise recite similar limitations.

Application 16445084
Patent 7937616
Patent 10394672
Claim 1 
Claim 1, 7
Claim 1
Claim 2
Claim 2
Claim 2
Claim 3
Claim 1
Claim 1
Claim 4
Claim 3
Claim 3
Claim 5
Claim 4 
Claim 4
Claim 6
Claim 5
Claim 5
Claim 7
Claim 6
Claim 6
Claim 9
Claim 8
Claim 1   
Claim 10 
Claim 9
Claim 7
Claim 11
Claim 1, 7
Claim 8
Claim 12
Claim 2
Claim 9
Claim 13
Claim 3
Claim 8
Claim 14
Claim 3
Claim 10
Claim 15
Claim 4 
Claim 11
Claim 16
Claim 5
Claim 12
Claim 17
Claim 6
Claim 13
Claim 19
Claim 8
Claim 8
Claim 20
Claim 9
Claim 14
Claim 21 
Claim 1, 7
Claim 15
Claim 22
Claim 2
Claim 16
Claim 23
Claim 3
Claim 15
Claim 24
Claim 3
Claim 17
Claim 25
Claim 4 
Claim 18
Claim 26
Claim 5
Claim 19
Claim 27
Claim 6
Claim 20
Claim 29
Claim 8
Claim 15
Claim 30
Claim 9
Claim 21
Claim 31 
Claim 1, 7
Claim 22
Claim 32
Claim 2
Claim 23
Claim 33
Claim 3
Claim 22
Claim 34
Claim 3
Claim 24
Claim 35
Claim 4 
Claim 25
Claim 36
Claim 5
Claim 26
Claim 37
Claim 6
Claim 27
Claim 39
Claim 8
Claim 22
Claim 40
Claim 9
Claim 28


Claims 1-7, 9-17, 19-27, 29-37, 39-40 is/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,937,616.   Claims 1-7, 9-17, 19-27, 29-37, 39-40 is/are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S Patent No. 10,394,672.   Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 7,937,616 and claims 1-28 of U.S Patent No. 10,394,672 contains every element of claims of the instant application and thus anticipate the claims of the instant application.   Claims 1-40 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting.   A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.   
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9-11, 13-14, 19, 20-21, 23-24, 29-31, 33-34 and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takamoto (US 2003/0217088) in further view of Revanuru et al. (US 2003/0225875) in further view of Kauffman et al. (US 6,199,179). 

In regard to claim 1, Takamoto teaches a method, comprising:
operating a first logical partition in a first physical processing complex of a server cluster in an active mode and a second logical partition in the same first physical processing complex in a standby mode (cluster system where a logical computer as a hot standby computer is set to a different physical computer from a physical computer which the logical computer is set as an active computer, hot standby system can be formed with one logical computer as an active computer and another logical computer as a hot standby computer, paragraph 0037);
detecting a failure of a third logical partition in a second physical processing complex of the server cluster different from the first physical processing complex (failure occurs in the physical processor with the active computer is set, paragraph 0037); and
in response to said failure detection, activating the standby logical partition in the first physical processing complex to operate in an active mode (hot standby computer can take over, paragraph 0037).
Takamoto does not explicitly teach wherein the first physical processing complex has transferrable partition resources which include at least one of processing and memory resources, wherein said standby mode operating has reduced partition resources for a logical partition operating in a standby mode as compared to said active mode operating for a logical partition operating in an active mode, wherein said active mode operating includes providing access to a shared resource for a logical operating in an active mode and wherein said standby mode operating includes denying access to said shared resource for a logical partition operating in a standby mode. 
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server (para. 14).   The server entering the standby state will stop accepting new work, abort in-flight work and release remaining resources where applicable (para. 37).   A suspended server may claim certain external resources but not resources that are reserved for active servers (para. 51).   Shared disks/files are not allow unit the secondary has become active (para. 55). 
It would have been obvious to modify the method of Takamoto by adding Revanuru et al. controlling server lifecycle.   A person of ordinary skill in the art at the time of applicant’s invention would have been motivated to make the modification because it would aid in starting and shut down a server (server control process) and shared resources without disrupting in-flight work (para. 12-14). 
Takamoto and Revanuru et al. does not explicitly teach transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46). 
It would have been obvious to modify the method of Takamoto and Revanuru et al. by adding Kauffman hypervisor in a multi-processor computer system.   A person of ordinary skill in the art at the time of applicant’s invention would have been motivated to make the modification because it would aid in the interception of requests for resources and deals with the requests in a globally-correct way (col. 2 lines 38-46).

In regard to claim 3, Takamoto teach the method of claim 1 further comprising: subsequent to activating the second logical partition, transferring partition resources from the first logical partition to the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).
Takamoto and Revanuru et al. does not explicitly teach transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement. 
 
In regard to claim 4, Takamoto teach the method of claim 3, further comprising: reducing the partition resources of the first logical partition; and subsequent to activating the second logical partition, increasing the partition resources of the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).
Takamoto and Revanuru et al. does not explicitly teach transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement. 

In regard to claim 9, Takamoto does not explicitly teach the method of claim 1 wherein said shared resource includes data storage disk drives.
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server … and claim resources that may be shared may be a shared disk (para. 14).
Refer to claim 1 for motivational statement. 

In regard to claim 10, Takamoto teach the method of claim 3 wherein said partition resources include processing, memory and input/output adapter resources (logical computers each are assigned computer resources such as a processor, a disk unit and a network device, para. 24, 26, fig. 3, 6).

In regard to claim 11, Takamoto teaches a system, comprising:
a server cluster having a first physical processing complex and a second physical processing complex, said first processing complex having a first logical partition and a second logical partition and a shared resource, and the second processing complex having a third logical partition (cluster system where a logical computer as a hot standby computer is set to a different physical computer from a physical computer which the logical computer is set as an active computer, hot standby system can be formed with one logical computer as an active computer and another logical computer as a hot standby computer, paragraph 0037), said server cluster having logic adapted to:
operate said first logical partition in an active mode and said second logical partition in a standby mode in the same first physical processing complex (one logical computer as an active and another logical computer as a hot standby computer, pg. 37);
detect a failure of said third logical partition in said second physical processing complex; and in response to said failure detection (failure occurs in the physical processor with the active computer is set, paragraph 0037), activate said second logical partition from said standby mode to operate in an active mode in the first physical processing complex (hot standby computer can take over, paragraph 0037).
Takamoto does not explicitly teach transferable partition resources which include at least one of processing and memory resources wherein said standby mode operating has reduced partition resources for a logical partition operating in a standby mode as compared to said active mode operating for a logical partition operating in an active mode, wherein said active mode operating includes providing access to a shared resource for a logical operating in an active mode and wherein said standby mode operating includes denying access to said shared resource for a logical partition operating in a standby mode. 
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server (para. 14).   The server entering the standby state will stop accepting new work, abort in-flight work and release remaining resouces where applicable (para. 37).   A suspended server may claim certain external resources but not resources that are reserved for active servers (para. 51).   Shared disks/files are not allow unit the secondary has become active (para. 55). 
Refer to claim 1 for motivational statement.
Takamoto and Revanuru et al. does not explicitly teach transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement. 

In regard to claim 13, Takamoto teach the system of claim 11 wherein said first logical partition has partition resources, and said server cluster logic is further adapted to, subsequent to activation of the second logical partition, transfer partition resources from the first logical partition to the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).
Takamoto and Revanuru et al. does not explicitly teach transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement. 

In regard to claim 14, Takamoto teach the system of claim 11, wherein said first logical partition has partition resources, and said server cluster logic is further adapted to: reduce the partition resources of the first logical partition; and subsequent to activation of the second logical partition, increase the partition resources of the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).
Takamoto and Revanuru et al. does not explicitly teach transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement. 

In regard to claim 19, Takamoto does not explicitly teach the system of claim 11 wherein said shared resource includes data storage disk drives.
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server … and claim resources that may be shared may be a shared disk (para. 14).
Refer to claim 1 for motivational statement. 

In regard to claim 20, Takamoto teach the system of claim 13 wherein said partition resources include processing, memory and input/output adapter resources (logical computers each are assigned computer resources such as a processor, a disk unit and a network device, para. 24, 26, fig. 3, 6).

In regard to claim 21, Takamoto teaches an article of manufacture, comprising:
code enabled to be executed by a system to perform operations, wherein the system has a server cluster having a first physical processing complex and a second physical processing complex processing complex, said first processing complex having a first logical partition and a second logical partition and a shared resource, said second physical processing complex having a third logical partition (cluster system where a logical computer as a hot standby computer is set to a different physical computer from a physical computer which the logical computer is set as an active computer, hot standby system can be formed with one logical computer as an active computer and another logical computer as a hot standby computer, paragraph 0037), and wherein the system executed operations comprise:
operating said first logical partition in an active mode and said second logical partition in a standby mode in the same first physical processing complex (one logical computer as an active and another logical computer as a hot standby computer, pg. 37);
detecting a failure in said second physical processing complex; and in response to said failure detection (failure occurs in the physical processor with the active computer is set, paragraph 0037), activating said second logical partition from said standby mode to operate in an active mode in the first physical processing complex (hot standby computer can take over, paragraph 0037).
Takamoto does not explicitly teach transferable partition resources which include at least one of processing and memory resources wherein said standby mode operating has reduced partition resources for a logical partition operating in a standby mode as compared to said active mode operating for a logical partition operating in an active mode, wherein said active mode operating includes providing access to a shared resource for a logical operating in an active mode and wherein said standby mode operating includes denying access to said shared resource for a logical partition operating in a standby mode. 
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server (para. 14).   The server entering the standby state will stop accepting new work, abort in-flight work and release remaining resouces where applicable (para. 37).   A suspended server may claim certain external resources but not resources that are reserved for active servers (para. 51).   Shared disks/files are not allow unit the secondary has become active (para. 55). 
Refer to claim 1 for motivational statement.
Takamoto and Revanuru et al. does not explicitly teach transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement. 

In regard to claim 23, Takamoto teach the article of claim 21 wherein said first logical partition has partition resources, and wherein said system executed operations further comprise, subsequent to activation of the second logical partition, transferring partition resources from the first logical partition to the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).
Takamoto and Revanuru et al. does not explicitly teach transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement. 

In regard to claim 24, Takamoto teach the article of claim 21, wherein said first logical partition has partition resources, and wherein said system executed operations further comprise: reducing the partition resources of the first logical partition; and subsequent to activation of the second logical partition, increasing the partition resources of the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).
Takamoto and Revanuru et al. does not explicitly teach transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement. 

In regard to claim 29, Takamoto does not explicitly teach the article of claim 21 wherein said shared resource includes data storage disk drives.
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server … and claim resources that may be shared may be a shared disk (para. 14).
Refer to claim 1 for motivational statement. 

In regard to claim 30, Takamoto teach the article of claim 23 wherein said partition resources include processing, memory and input/output adapter resources (logical computers each are assigned computer resources such as a processor, a disk unit and a network device, para. 24, 26, fig. 3, 6).

In regard to claim 31, Takamoto teaches a method for deploying computing instructions, comprising:
integrating computer-readable code into a system, wherein the system has a server
cluster having a first physical processing complex and a second physical processing complex, said first processing complex having a first logical partition and a second logical partition and a shared resource, said second physical processing complex having a third logical partition (cluster system where a logical computer as a hot standby computer is set to a different physical computer from a physical computer which the logical computer is set as an active computer, hot standby system can be formed with one logical computer as an active computer and another logical computer as a hot standby computer, paragraph 0037), and wherein the code in combination with the system is enabled to cause the system to perform:
operating said first logical partition in an active mode and said second logical partition in a standby mode (one logical computer as an active and another logical computer as a hot standby computer, pg. 37);
detecting a failure in said second processing complex; and in response to said failure detection (failure occurs in the physical processor with the active computer is set, paragraph 0037), activating said second logical partition from said standby mode to operate in an active mode in the first physical processing complex (hot standby computer can take over, paragraph 0037).
Takamoto does not explicitly teach transferable partition resources which include at least one of processing and memory resources wherein said standby mode operating has reduced partition resources for a logical partition operating in a standby mode as compared to said active mode operating for a logical partition operating in an active mode, wherein said active mode operating includes providing access to a shared resource for a logical operating in an active mode and wherein said standby mode operating includes denying access to said shared resource for a logical partition operating in a standby mode. 
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server (para. 14).   The server entering the standby state will stop accepting new work, abort in-flight work and release remaining resouces where applicable (para. 37).   A suspended server may claim certain external resources but not resources that are reserved for active servers (para. 51).   Shared disks/files are not allow unit the secondary has become active (para. 55). 
Refer to claim 1 for motivational statement.
Takamoto and Revanuru et al. does not explicitly teach transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement. 

In regard to claim 33, Takamoto teach the method of claim 31 wherein said first logical partition has partition resources, and wherein the code in combination with the system is further enabled to cause the system to perform, subsequent to activation of the second logical partition, transferring partition resources from the first logical partition to the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).
Takamoto and Revanuru et al. does not explicitly teach transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement. 

In regard to claim 34, Takamoto teach the method of claim 31, wherein said first logical partition has partition resources, and wherein the code in combination with the system is further enabled to cause the system to perform: reducing the partition resources of the first logical partition; and subsequent to activation of the second logical partition, increasing the partition resources of the second logical partition (the physical processor composition information table contains a list of resources possessed by a physical computer, para. 28, fig. 8, 9, when failure occurs in a physical computer, the amount of one active processor is increased until a logical computer to constitute the cluster system is newly created, para. 31).
Takamoto and Revanuru et al. does not explicitly teach transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement. 

In regard to claim 39, Takamoto does not explicitly teach the method of claim 31 wherein said shared resource includes data storage disk drives.
Revanuru et al. teach of a hot standby mode wherein in this state the server is bring up or initialize to a suspended state where it is primed for quick action but should not claim resources that may be shared with a primary server … and claim resources that may be shared may be a shared disk (para. 14).
Refer to claim 1 for motivational statement. 

In regard to claim 40, Takamoto teach the method of claim 33 wherein said partition resources include processing, memory and input/output adapter resources (logical computers each are assigned computer resources such as a processor, a disk unit and a network device, para. 24, 26, fig. 3, 6).

*************************************************
Claims 2, 5-7, 12, 15-17, 22, 25-27, 32, 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takamoto (US 2003/0217088) in further view of Revanuru et al. (US 2003/0225875) in further view of Kauffman (US 6,199,179) in further view of Dinker et al. (US 6,944,788).

In regard to claim 2, Takamoto, Revanuru et al. and Kauffman does not explicitly teach the method of claim 1 further comprising:  repairing said third logical partition of said second processing complex; and in response to said repair, quiescing the second logical partition to operate in a standby mode.
Dinker et al. teach of a failover for a server by implementing a correction of cluster failure (fig. 6, 311) and promoted primary application server to returns to its original role as a backup application server once the failure is corrected (fig. 6, 313).
It would have been obvious to modify the method of Takamoto, Revanuru et al. and Kauffman by adding Dinker et al. failover. A person of ordinary skill in the art at the time of applicant’s invention would have been motivated to make the modification because it would provide a method of recovering from a failure {col. 12 lines 14-24).

In regard to claim 5, Takamoto and Revanuru et al. does not explicitly teach the method of claim 2, further comprising: transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement. 
Takamoto, Revanuru et al. and Kauffman does not explicitly teach subsequent to the repair of the third logical partition of the second processing complex, transferring partition resources from the second logical partition to the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.



In regard to claim 6, Takamoto and Revanuru et al. does not explicitly teach the method of claim 5, further comprising: transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement.
Takamoto, Revanuru et al. and Kauffman does not explicitly teach reducing the partition resources of the second logical partition; and subsequent to the repair of the third logical partition of the second processing complex, increasing the partition resources of the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 7, Takamoto and Revanuru et al. does not explicitly teach the method of claim 1 further comprising: transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement.
Takamoto, Revanuru et al. and Kauffman does not explicitly teach transferring partition resources from the first logical partition to the activated second logical partition; repairing said third logical partition of said second processing complex; subsequent to the repair of the third logical partition of the second processing complex, transferring partition resources from the second logical partition to the first logical partition; and quiescing the second logical partition to operate back in the standby mode.
Dinker et al. teach of a failover process where the application server in sub-cluster B receive client requests and request processing information for processing the client request from the primary application server computer in sub-cluster B (fig. 6 309).   The backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 12, Takamoto, Revanuru et al. and Kauffman does not explicitly teach the system of claim 11 wherein said server cluster logic is further adapted to, in response to repair of the third logical partition of the second processing complex, quiesce the second logical partition from the active mode to operate in a standby mode.
Dinker et al. teach of a failover for a server by implementing a correction of cluster failure (fig. 6, 311) and promoted primary application server to returns to its original role as a backup application server once the failure is corrected (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 15, Takamoto and Revanuru et al. does not explicitly teach the system of claim 12, wherein transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement.
Takamoto, Revanuru et al. and Kauffman does not explicitly teach wherein said second logical partition has partition resources and wherein said server cluster logic is further adapted to, subsequent to the repair of the third logical partition of the second processing complex, transfer partition resources from the second logical partition to the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.
In regard to claim 16, Takamoto and Revanuru et al. does not explicitly teach the system of claim 11, wherein transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement.
Takamoto, Revanuru et al. and Kauffman does not explicitly teach wherein said second logical partition has partition resources and wherein said server cluster logic is further adapted to: reduce the partition resources of the second logical partition; and subsequent to repair of the third logical partition of the second processing complex, increase the partition resources of the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 17, Takamoto and Revanuru et al. does not explicitly teach the system of claim 11 wherein transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement.
Takamoto, Revanuru et al. and Kauffman does not explicitly teach wherein said first logical partition has partition resources, and said server cluster logic is further adapted to: transfer partition resources from the first logical partition to the activated second logical partition; subsequent to repair of the third logical partition of the second processing complex, transfer partition resources from the second logical partition to the first logical partition; and quiesce the second logical partition from the active mode to operate back in the standby mode.
Dinker et al. teach of a failover process where the application server in sub-cluster B receive client requests and request processing information for processing the client request from the primary application server computer in sub-cluster B (fig. 6 309).   The backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.


In regard to claim 22, Takamoto, Revanuru et al. and Kauffman does not explicitly teach the article of claim 21 and wherein said system executed operations further comprise, in response to repair of the third logical partition of the second processing complex, quiescing the second logical partition from the active mode to operate in a standby mode.
Dinker et al. teach of a failover for a server by implementing a correction of cluster failure (fig. 6, 311) and promoted primary application server to returns to its original role as a backup application server once the failure is corrected (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 25, Takamoto and Revanuru et al. does not explicitly teach the article of claim 22, wherein transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement.
Takamoto, Revanuru et al. and Kauffman does not explicitly teach said second logical partition has partition resources and wherein said system executed operations further comprise, subsequent to the repair of the third logical partition of the second processing complex, transferring partition resources from the second logical partition to the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 26, Takamoto and Revanuru et al. does not explicitly teach the article of claim 21, wherein transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement.
Takamoto, Revanuru et al. and Kauffman does not explicitly teach said second logical partition has partition resources and wherein said system executed operations further comprise: reducing the partition resources of the second logical partition; and subsequent to repair of the third logical partition of the second processing complex, increasing the partition resources of the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 27, Takamoto and Revanuru et al. does not explicitly teach the article of claim 21 wherein transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement.
Takamoto, Revanuru et al. and Kauffman does not explicitly teach said first logical partition has partition resources, and wherein said system executed operations further comprise: transferring partition resources from the first logical partition to the activated second logical partition; subsequent to repair of the third logical partition of the second processing complex, transferring partition resources from the second logical partition to the first logical partition; and quiescing the second logical partition from the active mode to operate back in the standby mode.
Dinker et al. teach of a failover process where the application server in sub-cluster B receive client requests and request processing information for processing the client request from the primary application server computer in sub-cluster B (fig. 6 309).   The backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.
In regard to claim 32, Takamoto, Revanuru et al. and Kauffman does not explicitly teach the method of claim 31 and wherein the code in combination with the system is further enabled to cause the system to perform, in response to repair of the third logical partition of the second processing complex, quiescing the second logical partition from the active mode to operate in a standby mode.
Dinker et al. teach of a failover for a server by implementing a correction of cluster failure (fig. 6, 311) and promoted primary application server to returns to its original role as a backup application server once the failure is corrected (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 35, Takamoto and Revanuru et al. does not explicitly teach the method of claim 32, wherein transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement.
Takamoto, Revanuru et al. and Kauffman does not explicitly teach said second logical partition has partition resources and wherein the code in combination with the system is further enabled to cause the system to perform, subsequent to the repair of the third logical partition of the second processing complex, transferring partition resources from the second logical partition to the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 36, Takamoto and Revanuru et al. does not explicitly teach the method of claim 31, wherein transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement.
Takamoto, Revanuru et al. and Kauffman does not explicitly teach said second logical partition has partition resources and wherein the code in combination with the system is further enabled to cause the system to perform: reducing the partition resources of the second logical partition; and subsequent to repair of the third logical partition of the second processing complex, increasing the partition resources of the first logical partition.
Dinker et al. teach of a failover process of the backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

In regard to claim 37, Takamoto and Revanuru et al. does not explicitly teach the method of claim 31 wherein transferrable partition resources reallocation by a hypervisor. 
Kauffman teaches of the assignment of resources to each virtual machine is controlled by a program called a “hypervisor”.   There is only one hypervisor in the system and it is responsible for all the physical resources (col. 2 lines 38-46).
Refer to claim 1 for motivational statement.
Takamoto, Revanuru et al. and Kauffman does not explicitly teach said first logical partition has partition resources, and wherein the code in combination with the system is further enabled to cause the system to perform: transferring partition resources from the first logical partition to the activated second logical partition; subsequent to repair of the third logical partition of the second processing complex, transferring partition resources from the second logical partition to the first logical partition; and quiescing the second logical partition from the active mode to operate back in the standby mode.
Dinker et al. teach of a failover process where the application server in sub-cluster B receive client requests and request processing information for processing the client request from the primary application server computer in sub-cluster B (fig. 6 309).   The backup application that was promoted to be a primary application server returns to its original role as a backup application server (fig. 6, 313) when the cluster failure is corrected (fig. 6, 311) resume interfacing with the primary application server to process incoming client requests (col. 13 lines 16-19) and return the promoted primary application server to its original role as a backup application server (fig. 6, 313).
Refer to claim 2 for motivational statement.

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Moriki et al. (US 2005/0235068) hypervisor and resource allocation
Hartung et al. (US 2006/0294337) hypervisor module
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                                                                                                                                                                                                                 Loan.truong@uspto.gov